Citation Nr: 1110097	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1942 to September 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In May 2009 and October 2010, the Board remanded the claims for further development.  After completing some of the requested development, the Appeals Management Center (AMC) in Washington, DC, has returned the claims to the Board.  

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current back disability has not been connected to any event from his active service by competent, credible evidence.

2.  The Veteran's assertions are outweighed by the medical evidence.



CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in December 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board notes that the record contains no VA etiology examination regarding the Veteran's back claim.  Previously, the claim was remanded for the Veteran to be afforded a VA etiology examination.  The examination was scheduled for December 2010.  The record reflects that the Veteran did not report for the examination.  When contacted in December 2010, the Veteran's spouse explained that the Veteran resided in a nursing home, and all future appointments should be cancelled as he would not be able to attend them.  Thus, the Board finds that VA substantially complied with the duty to assist and the October 2010 remand instructions, and additional remand for a VA examination regarding this issue is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, service treatment records (STRs) show that the Veteran was in a vehicle accident in July 1942.  The vehicle he was in struck another vehicle, and the Veteran hit his head against the windshield and was thrown out of the vehicle.  The medical records reveal that he had three lacerations:  a mild one in the right malar region; a moderate one posterior to the left ear; and a mild one by the lobe of the left ear.  A personality estimate completed in May 1943 contains a note that the Veteran had a traumatic experience of a crash landing in May 1943.  Further treatment notes from August 1944 appear to clarify that the Veteran's traumatic experience was actually the vehicle accident in July 1942.  The September 1945 separation examination report reflects that the Veteran had no musculoskeletal defects.

A private treatment record from January 1999 reflects that the Veteran had "relatively new onset of low back and leg pain."  The examiner noted that the Veteran's symptoms were consistent with spinal stenosis.  Another January 1999 private treatment record reflects that the Veteran had occasional back pain off and on over the years, but he recently experienced moderately severe  pain after finishing a round of golf.  The record reflects that the Veteran said he had never had similar pain but had a brace that he wore in the past.  In January and February 1999, the Veteran received a series of epidural injections.

A December 1999 letter from P.V., M.D., reflects that the Veteran sustained an injury to the lower back during his military duty and recently underwent surgery for his back.

In October 2005, the Veteran stated that he was treated for a back condition within a couple of weeks from being discharged from the military.  He said that in 1949 he was seen because his left side had become paralyzed.  He recalled that in 1950, he was admitted to a hospital for 10 days and was placed in traction.  He indicated that in 1990 he had back surgery.  He recalled being seen by numerous chiropractors.

VA treatment records from 2005 and 2006 reflect that the Veteran had a history of low back pain.  A VA treatment record from September 2007 has a note that the Veteran was a WWII Veteran with a history of chronic back pain from service related injuries which eventually required surgery.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to his back pain, as that symptom is readily identifiable through casual observation.  However, his statements regarding a continuity of symptoms are outweighed by the medical evidence of record.  While the Veteran has asserted that he injured his back in service, the service treatment records are negative for any signs, symptoms, or treatment for a back disorder.  The STRs clearly indicate that the Veteran was in an accident in July 1942, but the treatment records reflect that he only received a few lacerations, and the STRs do not reflect that his back was injured.  The Board notes that the STRs reflect multiple treatments for his accident injuries, but the back is never mentioned.  It is reasonable to assume that as there are multiple treatment records in connection with the July 1942 accident, if the Veteran had injured his back in the accident, he would have reported it to the service doctors along with his other accident injuries.  Additionally, the service separation examination report indicates that the Veteran had no musculoskeletal disabilities at the time he left active duty.  The Board further notes that a private physician noted in January 1999 that the Veteran had "relatively new onset of low back and leg pain."  The Board finds that the STRs and January 1999 private treatment record outweigh the Veteran's contentions regarding an in-service back injury and continuity of symptomatology, as the STRs and private treatment record were created by objective medical professionals in the course of providing treatment to the Veteran.  Concerning the Veteran's statements, the Board also notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  

Additionally, the Board recognizes that the first documented treatment for a back disability of record is from January 1999-nearly 54 years after the Veteran left active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The lack of medical documentation for nearly 54 years after the Veteran left active duty, while not dispositive, is another factor that weighs against the Veteran's assertions.

The Veteran's accredited representative has asserted that the December 1999 letter from Dr. V. and VA treatment record from September 2007 each provide a competent, credible nexus between the Veteran's current back disability and his service.  As each of these notes was created by a medical professional, they constitute competent medical evidence.  However, the Board finds that these notes, while competent, do not provide a credible nexus.  Neither examiner accounted for the fact that the STRs are completely negative for any signs of a back injury.  Neither examiner recognized that the Veteran's separation examination report reflects that the Veteran had no musculoskeletal defects.  Additionally, neither examiner accounted for the nearly 54 years between the Veteran's active service and the first documentation of treatment for a back disability in the medical record.  As neither examiner fully explained the reasons and bases for their opinion in light of the evidence of record, the Board finds that their opinions are not credible and of little persuasive value.

Significantly, there is no other opinion to address the relationship between the Veteran's claimed back disability and service, and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between his back disability and service. In addition, arthritis of the back was not identified in service or within one year thereafter.

Finally, the Board notes a service record dated in July 1944, which indicates that the Veteran had 50 combat hours.  The Board has also considered the provisions of 38 U.S.C.A. § 1154(b).  However, the Veteran in this case has not claimed that any injury resulting in a back disability was incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) does not apply to the current issue.

As there is no competent and credible evidence that the Veteran's current back disability is related to any event from his active service, the Board finds that the claim for service connection for a back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back condition is denied.


REMAND

Unfortunately, the Veteran's service connection claim for headaches must be remanded, again, for the following reasons.

The Veteran's representative, in its April 2009 Written Brief Presentation, argued that the Veteran's headaches were secondary to PTSD.  As noted in the introduction, the claim of service connection for PTSD has not yet been adjudicated by the RO.  As the resolution of the Veteran's service connection claim for PTSD might be determinative of the Veteran's service connection claim for headaches, these issues are inextricably intertwined.  Thus, a decision at this time by the Board with respect to the service connection claim for headaches would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In the October 2010 remand, the Board specifically instructed that the Veteran's claim for service connection for PTSD be developed and adjudicated, after which the claim for service connection for headaches as secondary to PTSD be adjudicated.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Consequently, the claim must be remanded for compliance with the October 2010 remand instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the appellant's claimed disabilities.

2.  The RO should develop and adjudicate the Veteran's claim for service connection for PTSD.

3.  After completion of the above and any additional development deemed necessary, the issue of entitlement to service connection for headaches (to include as secondary to PTSD) should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


